 In the Matter of FELTEX CORPORATIONandUNITED FARM EQUIPMENTAND METAL WORKERS OF AERICA, C. I. O.Case No. 13-R-26741.-Decided November 04,1911Mr. E. Root,of Rock Island, Ill., for the 'Company.Meyersct=Meyers,byMr. Hart Baker,of,Chicago, Ill., andMissKatherine Hall,of Rock Island, Ill., for the Union.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Feltex Corporation, Rock Island, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice-before Benjamin B. Sal-vaty, Trial Examiner.Said hearing was held at Rock Island, Illinois,on October 30, 1944.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Michigan corporation licensed to do business inIllinois and several other States, operates a fiber container division,at Rock Island, Illinois, where it is engaged exclusively in the manu-facture of shell containers for the United States armed forces.TheCompany's monthly purchases of raw materials, consisting principally59 N. L.R. B., No. 95.1468 FELTEX CORPORATION469of paper, glue, asphalt, and tin plate, is valued in excess of $150,000, ofwhich approximately 80 percent is shipped to it from points outsidethe State of Illinois; it monthly delivers finished products, valued inexcess of $250,000, of which approximately 50 percent is delivered topoints outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refusetl to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.Pursuant to a consent election which the Union won in March 1942,the Company and the Union executed a contract covering all the Com-pany's production and maintenance employees ; i said contract was sub-sequently renewed and is still in effect.A statement of a Field Examiner, introduced into evidence t, thehearing, indicates that the - nion represents a; substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company. within the meaningof Section 9 (c)_ and Section 2 (6)' and (7) of the Act.IV. THE APPROPRIATE UN ITThe Union contends that all of the Company's employees classifiedas incoming material inspectors, line inspectors, lead inspectors, andsalvage inspectors excluding supervisory employees, should be includedin the unit of production, and maintenance employees, which arecovered by the Union's contract with the Company. The Companycontends that these employees should not be included `in the unit ofI In the consent election agreement,the unit consisted of "all production and maintenanceemployees,excluding the production managers, shift superintendents,foremen,foreladies,assistant foremen, technicians,office and clerical employees,dispensary nurses and plantguards "At the time of the consent election,the Company did not employ any workerswho were classified as inspectors2 The Field Examiner reported that the Union submitted 13 cards, all of which boreapparently genuine original signatures(7 for salvage inspectors and 6 for other in-spectors) ;that the names of all persons appearing on the cards were listed on the Com-pany's pay roll of October 5, 1944, which contained the names of 13 employees in theappropriate unit ; and that the cards were undated but were executed in the last week ofSeptember and the first week of October. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees, but should be voted in twoseparate units : one comprising the salvage inspectors, and the othercomprising the remaining inspectors.There are four assembly lines on the production floor, each line beingsimilar in operation.The incoming inspectors' inspect the materialsas they are received at the plant; the line inspectors 4 inspect the workalong the production line; the lead inspectors 5 inspect the work on theproduction line and transmit instructions from the foreman to theother inspectors, but have no supervisory authority nor powereffec-tively to recommend a change in an employee's status.All of these in-spectors report to the chief inspector.The salvage inspectors 6 gathercontainers which have been taken off the assembly line by other inspec-tors and report to the salvage supervisor.Both parties concede thatthe duties of the chief inspector and salvage supervisor are supervisoryand that they should be excluded from the unit, and we shall, therefore,exclude them from the unit.All of the inspectors are selected fromthe production employees and their work is functionally similar.Thedeterminations of the inspectors do not affect the production workers'earningsor status, and the inspectors' interests are similar to those ofthe production and maintenance workers.We are of the opinion and find that the group of inspectors, includ-ing the incoming, line, lead, and salvage inspectors, but excluding the,chief inspector, salvage supervisor and all or any other supervisoryemployees with authority to hire, promote, discharge, . discipline, orotherwise effect changes in the status of employees, or effectively rec-ommendsuch action, may properly form part of the production andmaintenance unit.However, we shall base our determination, in part,upon the desires of such employees in the classifications hereinaboveset forth, to be ascertained in an election hereinafter directed. Inview of the absence' of any question concerning representation amongthe employees in the original production and maintenance unit, weshall direct an election only among the employees in the classificationswherein a question concerning representation has arisen. If a majorityof such employees select the Union, they will thereby have indicatedtheir desire to be included in the unit with the general productionand maintenance group.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-8 There are three of these inspectors.There are four of these inspectors.e There are two of these inspectors.There are four of these inspectors. FELTEX CORPORATION471ployees in the classification hereinabove described, who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relatidns Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDmECrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Feltex Corpora-tion, Rock Island, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the classifications described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedFarm Equipment and Metal Workers of America, C. I. 0., for thepurposes of collective bargaining.-